El Juez Pbesidente Señor del Tobo,
emitió la opinión del tribunal.
■ Consuelo Pérez, £íensu carácter de administradora judicial de los bienes correspondientes a la Sucesión de Bose *131B. Wilkinson,” interpuso demanda en la Corte de Distrito de San Juan contra la mercantil Sucesores de Manuel Pérez y Co., reclamando la suma de veinte mil dólares por concepto de daños y perjuicios. Se alega en ella, en resumen, que Eose B. Wilkinson murió a consecuencia de los golpes que recibiera a virtud de un choque con un truck de la demandada guiado negligentemente y que su Sucesión se compone de las siguientes personas, todas mayores de edad: Erma Bo-maine Shellenberger, Wenona Wilkinson, Buth Hawthorne y Margary Beans.
La parte demandada formuló varias mociones y luego un escrito de excepciones previas. Entre las excepciones ale-gadas está la de que “la demandante carece de capacidad legal para demandar,” que fue discutida ampliamente y de-clarada con lugar por la corte de distrito, concediéndose a la demandante el término de diez días para enmendar la demanda, por resolución de 22 de octubre de 1927.
Así las cosas, el 7 de noviembre siguiente la demandada presentó una moción pidiendo a la corte que dictara senten-cia teniendo a la demandante por desistida de su acción, yá que no había hecho uso del derecho que se le concediera para enmendar su demanda. Nada proveyó la corte inmediata-mente.
El 22 del propio noviembre de 1927 compareció la de-mandante y pidió a la corte que habiendo sido declarada con lugar la excepción previa de falta de capacidad, se sir-viera dictar la sentencia que fuere procedente a los fines de establecer apelación contra ella.
El 6 de diciembre siguiente volvió a comparecer la de-mandada y repitió su moción de 7 de noviembre pidiendo que se dictara sentencia por abandono y se archivara el pleito.
El 8 de diciembre, 1927, la corte de distrito dictó una sentencia que copiada en lo pertinente, dice:
“Fob cuanto: el día 22 de: octubre de 1927 resolvió esta Corte la excepción previa de falta de capacidad legal de la demandante para *132demandar, concediéndole un término de diez día's para enmendar su demanda en debida forma;
“PoR cuanto : dicha resolución fué notificada a la demandante con fecha 25 de octubre de 1927, y en este día no ha radicado su demanda enmendada ;
‘ ‘ Poe tanto : vista la moción de la parte demandada, radicada en noviembre 8, 1927, y considerando que ha vencido el término con-cedido a la demandante para enmendar su demanda, sin que lo haya hecho ni pedido prórroga para hacerlo, la Corte declara con lugar la moción de la demandada y dieta sentencia declarando a la deman-dante por desistida y abandonada de su acción y ordenando el ar-chivo de este caso con imposición de costas a la demandante”
El 4 de enero de 1928 la demandante ’ apeló de la anterior sentencia para ante este Tribunal Supremo, y el 14 del propio mes pidió a la corte de distrito que reconsiderara su sentencia de 8 de diciembre, 1927. Parece conveniente transcribir los fundamentos de su moción. Son así:
“Que con fecha 29 de octubre de 1927, se dictó por esta Hon. Corte, una Resolución declarando con lugar la excepción previa de falta de capacidad legal para demandar, interpuesta por la deman-dada.
“Que posteriormente, o sea el 23 de noviembre de 1927, la de-mandante solicitó de esta Hon. Corte se sirviera dictar sentencia so-bre los méritos del caso a los fines de la apelación.
‘ ‘ Que con fecha 8 de diciembre de 1927 esta Hon. Corte, sin haber resuelto la moción de la demandante, decretó a petición de la deman-dada, el archivo de e'ste caso.
“Por tanto, a esta Hon. Corte suplica ahora la demandante, se sirva reconsiderar su sentencia de 8 de diciembre de 1927, decretando ol archivo de este caso, y, a su vez, resolver la moción de la deman-dante, dictando sentencia sobre los méritos del ca'so a fin de que la demandante pueda formular la apelación correspondiente.”
El 10 de febrero de 1928 lq corte de distrito resolvió la moción de reconsideración en el sentido de que habiendo transcurrido el término en que su sentencia fué dictada, no tenía ya facultades para alterarla en la forma solicitada por la demandante.
Pué entonces que la demandante inició ante esta Corte *133Suprema el presente recurso de certiorari, en el que tam-bién lia comparecido la parte demandada en el pleito sobre daños y perjuicios oponiéndose a las pretensiones de la de-mandante.
En su alegato la peticionaria discute con empeño la cuestión de fondo envuelta, a saber: si la administradora tiene o no capacidad para iniciar el litigio. Por el con-trario la parte demandada en el pleito sostiene con insis-tencia que la peticionaria no puede discutir esa cuestión porque sería sustituir la apelación que voluntariamente abandonó por el recurso de certiorari que sólo se da para investigar cuestiones de jurisdicción o procedimiento.
Hemos expuesto los bechos tales como constan de los autos originales elevados a esta corte a virtud del auto de cer-tiorari expedido.
El motivo que tuvo la corte de distrito para negarse a reconsiderar su sentencia declarando a la demandante “de-sistida y abandonada de su acción” fué el creer que babía perdido su jurisdicción por baber transcurrido el término en que la sentencia fué dictada.
No estamos conformes. Aunque la petición de la de-mandante se titula de reconsideración y aunque en ella no se cita el artículo 140 del Código de Enjuiciamiento Civil, es lo cierto que de ella se deduce que el poder que tal ar-tículo confiere fué el que se pidió a la corte que ejercitara. La misma corte de distrito expresa en su resolución negando la reconsideración que cuando dictó su sentencia' por aban-dono no conocía la existencia de la moción de la demandante pidiéndole que resuelta la excepción previa en su contra dic-tara sentencia para poder apelar. ¿Se quiere un caso más claro de inadvertencia?
Limitándonos dentro de este recurso de certiorari a en-cauzar el procedimiento a fin de garantir la defensa de todos los derechos envueltos, nos parece que la resolución apro-piada que debemos dictar es la de anular la resolución de la corte de distrito de 10 de febrero de 1928 por virtud de la *134cuál negó la reconsideración que le pidiera la demandante y devolver el caso a la dicha corte para que decidiendo dicha moción reconsidere y anule su sentencia por abandono de 8 de diciembre de 1927 y dicte la que solicitó la demandante por su moción de 22 de noviembre de 1927.
El Juez Asociado señor Wolf disintió.